

W. R. BERKLEY CORPORATION


DEFERRED COMPENSATION PLAN FOR OFFICERS


AS AMENDED AND RESTATED November 2, 2016




Section 1. Effective Date


This Plan was created as a spin-off from the W. R. Berkley Corporation Deferred
Compensation Plan for Officers, as adopted September 1, 1986, and subsequently
amended effective on January 1, 1989, January 1, 1991, and January 1, 2004
(the “Prior Plan”). On December 3, 2007, the Plan was amended and restated for
purposes of complying with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). The Plan, as so amended and restated, shall apply only
to amounts deferred with respect to calendar years 2005 and thereafter, and the
Prior Plan shall govern all prior deferrals.


Section 2. Eligibility


Any officer of W. R. Berkley Corporation (the “Company”), or any President or
Executive Vice President of any subsidiary or any officer of any subsidiary
whose base salary is greater than or equal to $200,000, is eligible to
participate in the Plan; provided, however, that participation in the Plan shall
be limited to a “select group of management or highly compensated employees” (as
such term is used in DOL Reg. § 2520.104-23).


Section 3. Amount of Deferral


Prior to the beginning of each calendar year, a Participant may elect to defer
receipt     of:


(a) all or a portion of the Bonus Pay Compensation payable to the Participant
for     that year;


(b) all or a portion of the Base Salary of the Participant for that year;


and/or


(c)    all or part of the Profit Sharing Excess Contributions (as defined
below). For the purposes hereof, a Participant’s “Profit Sharing Excess
Contributions” for any year means the excess of (a) the contributions that would
be made by the Company to the W. R. Berkley Corporation Profit Sharing Plan (the
“Profit Plan”) on behalf of the Participant for such year (exclusive of any
pre-tax (401(k)) contributions), without taking into account the Profit Plan’s
limitations on a participant’s earnings and maximum annual additions under
Sections 401(a) (17) and 415 of the Internal Revenue Code, over (b) the actual
amount of Company contributions (exclusive of pre-tax (401(k)) contributions)
allocated to the Participant under the Profit Plan for such year.




Deferral Election in First Year of Eligibility. Notwithstanding the provisions
set forth in this Section 3 to the contrary, for any calendar year in which an
individual first becomes eligible to participate in the Plan pursuant to Section
2 above (such




individual being an “Eligible Employee”), the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) or its designee
may allow such Eligible Employee to elect to defer receipt of his/her Bonus Pay
Compensation, Base Salary and/or Excess Profit Sharing Contribution (such
amounts being, the “Annual Compensation”) for the calendar year in which he or
she first becomes an Eligible Employee; provided, however, that any such
deferral may only apply to that portion of the Annual Compensation attributable
to services to be performed after such election. Unless otherwise determined by
the Compensation Committee, in accordance with Treasury Regulation
Section 1.409A-2(a)(7)(i), such deferral election shall be deemed to apply to
the portion of the Annual Compensation attributable to services to be performed
after such election only if the election applies to no more than the amount
equal to the total amount of the Annual Compensation for the calendar year
multiplied by the ratio of the number of days remaining in the calendar year
after the election over the total number of days in the calendar year. Any such
deferral election must be made within thirty (30) days after the date such
Eligible Employee first becomes an Eligible Employee by delivery of a completed
and executed deferral election form to the Compensation Committee or its
designee. Each such deferral election form shall indicate the amount or
percentage of such Eligible Employee’s Annual Compensation for the calendar year
to be deferred pursuant to the Plan, the specified year in the future in which
the Deferred Compensation will be paid pursuant to Section 7 below (subject to
earlier payment upon a Separation from Service or death), and the form of
payment pursuant to Section 8 below. Each deferral election form shall be
subject to the approval of the Compensation Committee or its designee and the
Compensation Committee or its designee may choose for any reason or for no
reason, in its sole discretion, to accept or reject a deferral election form
prior to the time such election would otherwise become irrevocable. Deferral
elections properly made pursuant to this paragraph and accepted by the
Compensation Committee or its designee shall be irrevocable after 11:59 pm ET on
the thirtieth (30th) day following the date the Eligible Employee first becomes
an Eligible Employee hereunder.


All amounts deferred will be classified as “Deferred Compensation”.


Section 4. Type of Plan


The Plan is a non-qualified voluntary deferred compensation type of plan. This
Plan is maintained primarily to provide deferred compensation for a select group
of management or highly compensated employees, and, therefore, is not intended
to be a “qualified plan” within the meaning of Sections 401(a) and 501(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and is not subject to
any of the participation, vesting, funding or fiduciary responsibility
provisions of the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder (“ERISA”).


Section 5. Funding


The Company will not fund the amount of any Participant’s Deferred
    Compensation. The     amount of Deferred Compensation is secured only by the
    Company’s promise to pay it from the assets of the Company






Section 6. Investment Income


A reasonable rate of interest will be credited to a Participant’s account, from
the date of the deferral, and will be compounded quarterly. The interest rate
will be established by the Compensation Committee of the Board of Directors
prior to the beginning of each year.


Section 7. Deferral Period


A Participant may elect to defer his/her Bonus Pay Compensation and/or his/her
Base Salary and/or his/her Excess Profit Sharing Contribution until the earlier
of (a) a specified year in the future and (b) his/her “separation from service”
with the Company (as such term is defined in Treasury Regulation § 1.409A-1(h)
and hereinafter referred to as a “Separation from Service”) (or if such
Participant is a “specified employee” (as such term is defined in Treasury
Regulation § 1.409A-1(i)), the six-month anniversary of such Separation from
Service). The actual payment will be made or will commence within sixty days
after the date specified or the actual date of Separation from Service, or if
applicable, after the six-month anniversary of such Separation from Service.


Section 8. Form of Payment


A Participant may elect to receive his/her Deferred Compensation under the Plan
in     either a lump sum or in annual installments (not to exceed five), as
specified by the     Participant at the time the election to defer is made.


Section 9. Death Prior to Receipt


In the event that a Participant dies prior to receipt of any or all of the
amounts payable to him/her pursuant to this Plan, any amounts that are then
credited as Deferred Compensation will be paid to his/her designated beneficiary
in a lump sum within sixty days following the Company’s notification of the
Participant’s death. Such payment shall be made no later than the later of (i)
the last day of the year in which death occurred and (ii) the 15th day of the
third calendar month following the date of such death. In the event the Company
is not notified of the Participant’s death at least sixty (60) days prior to the
later of such dates, the Participant’s Deferred Compensation hereunder shall
continue to be paid in accordance with Sections 7 and 8 hereof. The Participant
(or his/her designated beneficiary or estate) shall not be permitted, directly
or indirectly, to designate the taxable year of the payment.


At the time the election to defer is made, a Participant may designate a
beneficiary under this Plan. The Participant may change the beneficiary by
writing to the General Counsel of the Company. If a beneficiary is not named,
the value of the Participant’s Deferred Compensation Account will be paid to
his/her estate.


Section 10. Effect of Election


An election to defer Compensation for any year will be irrevocable once the term
to which it applies has commenced, and can be revoked only due to an
“unforeseeable emergency” (as such term is defined in Treasury Regulation §
1.409A-3(i)(3)), as determined by the Compensation Committee of the Board of
Directors of the Company.


Section 11. Participant’s Rights Unsecured


The right of any Participant to receive future payments under the provisions of
the Plan will be an unsecured contractual claim against the general assets of
the Company. The Plan will not be funded. The Company will not be required to
establish any special or separate fund or to make any segregation of assets to
assure the payment of any amounts under the Plan.


Section 12. Statement of Account


Statements will be sent to each Participant by February 15th each year as to the
value of his/her Deferred Compensation Account as of the end of the preceding
December.


Section 13. Assignability


No right to receive payments hereunder will be transferable or assignable by a
Participant, except by will or by the laws of descent and distribution.


Section 14. Administration


This Plan will be administered on a day-to-day basis on behalf of the
Compensation Committee of the Board of Directors of the Company by the General
Counsel of the Company, who will have the authority to adopt rules and
regulations for carrying out the Plan. The Compensation Committee of the Board
of Directors of the Company will have the authority to interpret, construe and
implement the provisions of the Plan and to prescribe the form of the request
for deferral of compensation under the Plan.


Section 15. Amendment/Termination


This Plan may at any time or from time to time be amended, modified or
terminated by the Board of Directors of the Company; provided, however, that any
termination of the Plan must comply with the requirements of Treasury Regulation
§ 1.409A-3(j)(4)(ix). No amendment, modification or termination will, without
the consent of the Participant, adversely affect any amounts credited to such
Participant’s Deferred Compensation Account; unless the Board determines, in its
sole discretion, that such amendment, modification or termination is appropriate
or necessary to cause this Plan to comply with Section 409A (including the
distribution requirements thereunder) or any Deferred Compensation to be exempt
from the tax penalty under Section 409A(a)(1)(B).


Section 16. Tax Treatment


Deferred Compensation and credited interest are taxed as ordinary income when
payment is actually received. Distributions received from the Plan are not
eligible for favorable tax treatment or rollovers as permitted under qualified
plans. This Plan is maintained with the intention that income deferred pursuant
to its terms will not be treated as taxable income to any Participant under the
Code until such Participant receives actual payment of such deferred amounts.
This Plan is intended to comply with the provisions of Section 409A and, to the
extent that there are any ambiguities in this document, shall be interpreted and
administered consistent with Section 409A. Notwithstanding the immediately prior
sentence, if


any term or provision of this Plan is found to be noncompliant with Section 409A
in any jurisdiction, such provision shall be struck as void ab initio and a
compliant term or provision shall be deemed substituted for such noncompliant
provision that preserves, to the maximum lawful extent, the intent of the Plan,
and any court or arbitrator so holding shall have authority and shall be
instructed to substitute such compliant provision; provided, however, that if
any such noncompliance is due to a deficiency of one or more terms or
provisions, such appropriate terms or provisions shall be deemed to be added to
cure such noncompliance that preserves, to the maximum lawful extent, the intent
of the Plan, and any such court or arbitrator shall have authority and shall be
instructed to supplement the Plan with such compliant terms or provisions. None
of the Board, the Compensation Committee, the Company or their respective
designees shall be liable to anyone for any federal, state, local, or foreign
taxes, interest, or penalties incurred by anyone in connection with the
participation in or receipt of benefits under the Plan, including, but not
limited to, any taxes, interest or penalties incurred on account of the failure
of the Plan or the operation of the Plan to comply with Section 409A.


The Company may withhold from any payments made under this Plan all applicable
taxes, including but not limited to income, employment, and social insurance
taxes, as shall be required or permitted by applicable law.


Section 17. Other Benefits


The computation and basis for other Company provided benefits may be affected if
a Participant elects to defer a portion of his/her Base Salary.


Section 18. Governing Law


This Plan shall be construed in accordance with and governed by U.S. federal tax
law (and ERISA) and the laws of the State of Delaware (without giving effect to
the choice of law principles thereof).


Capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Plan.


To the extent not amended hereby, the Plan shall continue in full force and
effect in accordance with its terms.


This amendment shall be governed by, and construed under, the laws of the state
of Delaware, and all rights and remedies shall be governed by said laws, without
regard to conflict of law principles.


























W. R. BERKLEY CORPORATION
DEFERRED COMPENSATION PLAN FOR OFFICERS
ELECTION FORM- 2016


In accordance with and subject to the W. R. Berkley Corporation Deferred
Compensation Plan for Officers (the “Plan”), I hereby request to defer the
receipt of compensation for the year ending December 31,      , as follows:


Amount of Bonus Pay to be Deferred:
         (a) ALL (100%)                            OR
         (b) ___________      % (multiples of 10%)            OR
    (c) $___________      (multiples of $1,000)


Amount of Base Salary to be Deferred:
         (a) ALL (100%)                            OR
    (b) __________     % (multiples of 10%)            OR
         (c) $__________     (multiples of $1,000)


Amount of Excess Profit Sharing Contribution to be Deferred:
    (a) ALL 100%                            OR
    (b) __________    % (multiples of 10%)            OR
    (c) $__________     (multiples of $1,000)


Period of Deferral:
         (a) Year in which payments should be made or commence
(not later than my Separation from Service (as defined in the
Plan)______________    OR
         (b) Until my Separation from Service


Form of Distribution:
         Lump sum                                OR
         Annual installments____________________
(not to exceed 5)


A Participant should contact his/her Tax Advisor prior to making an election to
defer compensation.


I have received a copy of the Plan and agree to be bound by the terms and
conditions thereof. I understand that, in the event of my death prior to receipt
of all amounts payable to me pursuant to the Plan, the amount credited to my
Deferred Compensation Account will be paid to my designated beneficiary in the
form of a lump sum. I further understand that this election is subject to
approval of the Company as provided by the terms and conditions thereof.


Beneficiary Name                                 Officer
Name                                                  
      
Address                                       Address
                                                  


Beneficiary                 Officer
Social Security No.                                Social Security
No.                                          


                                                     
Date                                                                
Signature of Officer


